Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-7 and 9-21 are presented for examination. Applicant filed an amendment on 6/22/22 amending claims 1, 4, 6-7, 12, 17 and 20, cancelling claims 8-9 and adding claim 21. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-20 based on 35 U.S.C. 101 and the grounds of rejection of claims 1-20 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-5 and 9-20 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 6/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a parameters” on line 5 should be “a parameter”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “a parameters” on line 7 should be “a parameter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Machine learning in tolerancing for additive manufacturing” to Zhu et al. (hereinafter “Zhu”) in view of “A Layer-To-Layer Model and Feedback Control of Ink-Jet 3-D Printing” to Lu et al. (hereinafter “Lu”).

As per claim 1, Zhu substantially discloses a method (Zhu, see abstract on page 157) comprising: receiving a computer representation of a printable product part (Zhu, see page 158 for receiving a CAD model) the printable product part comprising an accumulation of material deposited by the additive manufacturing process (Zhu, see pages 158-159), determining a plurality of as-printed shapes of the printable product part after it has been deposited (Zhu, see pages 158-159), and determining geometric differences between any of the plurality of as-printed shapes with the computer representation of the product part (Zhu, see pages 158-159). Zhu does not explicitly disclose receiving a plan for the printable product part to be deposited using an additive manufacturing process, the plan comprising a process parameters and a representation of a tool-path used in building the printable product part, determining as-printed shapes of the part after the product has been deposited according to the plan, wherein determining the plurality of as-printed shapes comprises performing a plurality of physics informed simulations where uncertainty is introduced in the tool-path, using the geometric differences in the additive manufacturing process to build the printable product part with acceptable part quality.
However, Lu in an analogous art discloses receiving a plan for the printable product part to be deposited using an additive manufacturing process, the plan comprising a process parameters and a representation of a tool-path used in building the printable product part (Lu, see pages 1056 and 1064-1066 for receiving droplet patterns (i.e. a representation of tool path) and droplet size (i.e. process parameter)), determining as-printed shapes of the part after the product has been deposited according to the plan, wherein determining the plurality of as-printed shapes comprises performing a plurality of physics informed simulations where uncertainty is introduced in the tool-path (Lu, see page 1064 for determining as-printed shapes of the part after the product has been deposited according to the plan, wherein determining the plurality of as-printed shapes comprises performing a plurality of physics informed simulations with droplet uncertainty (i.e. tool-path with uncertainty introduced), using the geometric differences in the additive manufacturing process to build the printable product part with acceptable part quality (Lu, see page 1062 for feed back control law such that the heights of all the points on the final layer are as closed to hd as possible).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lu into the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would want to improve the printing quality in terms of the surface evenness and layer height consistency (Lu, see page 1068).

Claim 12 is a system claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

Claim 20 is a CRM claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. 

As per claim 2, the rejection of claim 1 is incorporated, Lu further discloses a plurality of liquid metal droplets that coalesce and solidify according to the plan (Lu, see page 1056).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lu into the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would want to improve the printing quality in terms of the surface evenness and layer height consistency (Lu, see page 1068).

Claim 15 is a system claim corresponding to method claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

As per claim 3, the rejection of claim 1 is incorporated, Zhu further discloses determining a manufacturing error from the plurality of as-printed shapes of the product part based on a statistical analysis (Zhu, see pages 158-159).

Claim 16 is a system claim corresponding to method claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.

As per claim 4, the rejection of claim 1 is incorporated, Zhu further discloses determining the plurality of as-printed shapes based on at least one physical state of one of the at least one deposited material (Zhu, see pages 158-159).

Claim 17 is a system claim corresponding to method claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4.

As per claim 10, the rejection of claim 1 is incorporated, Zhu further discloses computing the difference between the computer representation of the product part and any of the as-printed shapes of the product part (Zhu, see pages 158-159).

As per claim 13, the rejection of claim 12 is incorporated, Zhu further discloses receiving at least one of a multi-physics model (Zhu, see pages 158-159, it is noted that “at least one of a multi-physics model and a machine learning model as a surrogate for the multi-physics model” can be interpreted as “a multi-physics model” because the usage of “at least one of”).

Claims 5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Lu, in view of US20200223143 to Gurdiel Gonzalez et al. (hereinafter “Gonzalez”).

As per claim 5, the rejection of claim 4 is incorporated, the combination of Zhu and Lu does not explicitly disclose at least one physical state comprises a spatial distribution of solid and liquid phase of the material. However, Gonzalez in an analogous art discloses at least one physical state comprises a spatial distribution of solid and liquid phase of the material (Gonzalez, see [0013], [0047] and [0057]-[0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gonzalez into the above combination of Zhu and Lu. The modification would be obvious because one of the ordinary skill in the art would want to provide improved accuracy by considering object volume and/or the proportion of the object which is solid (Gonzalez, [0025]).

Claim 18 is a system claim corresponding to method claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

As per claim 19, the rejection of claim 17 is incorporated, the combination of Zhu and Lu does not explicitly disclose each of the plurality of as-printed shapes comprise a spatial distribution of a solid phase of the as-printed shapes. However, Gonzalez in an analogous art discloses each of the plurality of as-printed shapes comprise a spatial distribution of a solid phase of the as-printed shapes (Gonzalez, see [0047] and [0057]-[0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gonzalez into the above combination of Zhu and Lu. The modification would be obvious because one of the ordinary skill in the art would want to provide improved accuracy by considering object volume and/or the proportion of the object which is solid (Gonzalez, [0025]).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Lu, in view of US20150269290 to Nelaturi et al. (hereinafter “Nelaturi”).

As per claim 11, the rejection of claim 10 is incorporated, the combination of Zhu and Lu does not explicitly disclose displaying the geometric difference on a user interface. However, Nelaturi in an analogous art discloses displaying the geometric difference on a user interface (Nelaturi, see claim 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nelaturi into the above combination of Zhu and Lu. The modification would be obvious because one of the ordinary skill in the art would want to provide interactive visual feedback that highlights regions that are expected to deviate from design intent (Nelaturi, [0050]).

Claim 14 is a system claim corresponding to method claim 11, it is therefore rejected under similar reasons set forth in the rejection of claim 11.

Allowable Subject Matter
Claims 6-7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117